Title: To James Madison from Andrew Ellicott, 12 December 1814
From: Ellicott, Andrew
To: Madison, James


        
          Military Academy, West-PointDecembr. 12th. 1814.
          Sir,
        
        Mr. Masson the teacher of french in this Academy having left the United States, I should neither do justice to my own conscience nor to this seminary, did I not recommend Mr. Claudius Berard A.M. professor of modern languages in Dickenson college at Carlisle in Pennsylvania for his successor. Mr. Berard is a gentleman of uncommon talents and extensive literary acquirements, and would do credit to any literary or scientific institution in this country. As a man he is amiable, pious, and honourable. Genl. Swift has recommended another, but it was before he had any knowledge of Mr. Berard, to whom I am now convinced he would give the preference.
        In recommending Mr. Berard I wish it to be understood, that I have no other interest than the credit of this seminary, and the United States.
        I am by no means convinced that Mr. Berard would leave his present situation should he be appointed, nothing on my part however would be omitted to prevail on him to accept. I have the honour to be with great esteem your friend &c.
        
          Andw. Ellicott.
        
      